Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 08-2158

                       JOHN R. GRIFFIN, JR.,

                       Plaintiff, Appellant,

                                    v.

                      WHITEFIELD, NH, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph N. Laplante, U.S. District Judge]


                                 Before

                        Lynch, Chief Judge,
                Boudin and Stahl, Circuit Judges.



     John R. Griffin, Jr., on brief pro se.
     R. Matthew Cairns and Gallagher, Callahan & Gartrell, P.C.,
on brief for appellees.



                           August 13, 2009
           Per Curiam.   After a thorough review of the record

and of the parties' submissions, we affirm. This court reviews

de novo the district court's rulings regarding the preclusive

effect of a prior judgment under res judicata principles.   See

Coors Brewing Co. v. Mendez-Torres, 562 F.3d 3, 8 (1st Cir.

2009) (citation omitted).   "A federal court is generally bound

under res judicata to give the same preclusive effect to a

state court judgment as would be given to it by a local court

within that state. [] This is true regardless whether the

state-court decision involves federal or state law."        FPL

Energy Maine Hydro LLC v. F.E.R.C., 551 F.3d 58, 63 (1st Cir.

2008).   Under New Hampshire law,

           Res judicata precludes the litigation in a
           later case of matters actually decided,
           and   matters   that   could   have   been
           litigated, in an earlier action between
           the same parties for the same cause of
           action. [] For the doctrine to apply,
           three elements must be met:       (1) the
           parties must be the same or in privity
           with one another; (2) the same cause of
           action must be before the court in both
           instances; and (3) a final judgment on the
           merits must have been rendered in the
           first action.

Meier v. Town of Littleton, 154 N.H. 340, 342, 910 A.2d 1243,

1245 (2006) (citation omitted).

           In this instance, the parties clearly are the same.

In all three cases, appellant John R. Griffin, Jr. ("Griffin")

sued the Town of Whitefield, New Hampshire, Officer Richard

                              -2-
Brown and Officer Shawn White; he also named Justice of the

Peace Judith Ramsdell in the 2007 action and in the federal

suit. Likewise, the same causes of action have been before the

courts in all three cases.        Under New Hampshire law, in order

to determine whether the same causes of action were present in

both cases, the court considers whether the causes of action

arise out of the same transaction or occurrence.               See Sleeper

v. Hoban Family Partnership, 157 N.H. 530, 534, 955 A.2d 879,

883 (2008) (citing In re University Syst. of New Hampshire, 147

N.H. 626, 629, 795 A.2d 840, 843 (2002)).                 Here, all three

actions    clearly     arise   out     of   the    same   transaction     or

occurrence, i.e., Griffin's arrest in August 2004 on a charge

that he violated a protection order.              A final judgment on the

merits    has   been   rendered   in    the   state    court   as   to   all

defendants as well.

            Griffin complains that the state trial judge who

heard his first case was prejudiced against him; but Griffin's

remedy for any alleged prejudice was to appeal the trial

judge's decision to the New Hampshire Supreme Court, and

Griffin apparently failed to pursue this remedy in a timely

manner.     Because Griffin did not effectively pursue this

remedy, the state trial judge's decision is final and must be

respected by this court under res judicata principles.




                                     -3-
             Appellant's Motion for Status Report is denied as

moot.   Appellant's Motion to Compel Documentation as Evidence

is denied.    Appellant's Motion for Punitive Damages is denied.

             Affirmed.   See 1st Cir. R. 27.0(c).




                                 -4-